                 Case 4:21-cr-00009 Document 71-4 Filed on 06/21/21 in TXSD Page 1 of 3
$2 5HY 6XESRHQDWR7HVWLI\DWD+HDULQJRU7ULDOLQD&ULPLQDO&DVH


                                        81,7(' 67$7(6 ',675,&7 &2857
                                                                            IRUWKH
                                                            Southern District of Texas
                                                         BBBBBBBBBB'LVWULFWRIBBBBBBBBBB
                   8QLWHG6WDWHVRI$PHULFD
                              Y
                                                                                       &DVH1R 4:21-cr-00009
                      Brockman, Robert T
                              Defendant


                      68%32(1$727(67,)<$7$+($5,1*2575,$/,1$&5,0,1$/&ASE

7R Robert Burnett




        <28$5(&200$1'('WRDSSHDULQWKH8QLWHG6WDWHVGLVWULFWFRXUWDWWKHWLPHGDWHDQGSODFHVKRZQ
EHORZWRWHVWLI\LQWKLVFULPLQDOFDVH:KHQ\RXDUULYH\RXPXVWUHPDLQDWWKHFRXUWXQWLOWKHMXGJHRUDFRXUWRIILFHU
DOORZV\RXWROHDYH
3ODFHRI$SSHDUDQFH U.S. Federal Building & Courthouse                                &RXUWURRP1R Hon. George C. Hanks Jr (600)
                              515 Rusk Avenue
                              Houston, Texas 77002
                                                                                       'DWHDQG7LPH June 29, 2021 at 10:00 a.m.

           <RXPXVWDOVREULQJZLWK\RXWKHIROORZLQJGRFXPHQWVHOHFWURQLFDOO\VWRUHGLQIRUPDWLRQRUREMHFWV (blank if not
applicable)

Please see subpoena attachment.




                                                                                       1DWKDQ2FKVQHU,
                                                                                       CLERK OF COURT
'DWH 3/26/2021



                                                                                               Signature of Clerk or Deputy Clerk


7KHQDPHDGGUHVVHPDLODQGWHOHSKRQHQXPEHURIWKHDWWRUQH\UHSUHVHQWLQJ(name of party)                      The United States of America
                                       ZKRUHTXHVWVWKLVVXESRHQDDUH

Charlie Escher
Assistant U.S. Attorney (AUSA)
U.S. Attorney's Office
1000 Louisiana, Suite 2300
Houston, Texas 77002
(713) 567-9000
                 Case 4:21-cr-00009 Document 71-4 Filed on 06/21/21 in TXSD Page 2 of 3
$2 5HY 6XESRHQDWR7HVWLI\DWD+HDULQJRU7ULDOLQD&ULPLQDO&DVH 3DJH

&DVH1R 4:21-cr-00009

                                                                 3522)2)6(59,&(

           7KLVVXESRHQDIRU(name of individual and title, if any)
ZDVUHFHLYHGE\PHRQ (date)                                      

          u ,VHUYHGWKHVXESRHQDE\GHOLYHULQJDFRS\WRWKHQDPHGSHUVRQDVIROORZV


                                                                                      RQ (date)                                    RU

          u ,UHWXUQHGWKHVXESRHQDXQH[HFXWHGEHFDXVH



          8QOHVVWKHVXESRHQDZDVLVVXHGRQEHKDOIRIWKH8QLWHG6WDWHVRURQHRILWVRIILFHUVRUDJHQWV,KDYHDOVR
          WHQGHUHGWRWKHZLWQHVVIHHVIRURQHGD\¶VDWWHQGDQFHDQGWKHPLOHDJHDOORZHGE\ODZLQWKHDPRXQWRI
                                                  

0\IHHVDUH                                      IRUWUDYHODQG                               IRUVHUYLFHVIRUDWRWDORI


          ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


'DWH
                                                                                                     Server’s signature



                                                                                                   Printed name and title




                                                                                                      Server’s address

$GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
          Case 4:21-cr-00009 Document 71-4 Filed on 06/21/21 in TXSD Page 3 of 3
                                ATTACHMENT TO SUBPOENA ISSUED to
                                         Robert Burnett


PRODUCE THE FOLLOWING:
Records in your immediate possession, custody or control relating to:

    •   Communications with Robert T. Brockman (aka Bob Brockman)

Time Period: January 1, 2017 through Present

Records produced shall include the following items:

All correspondence with Brockman for the above-mentioned time period. Correspondence includes
emails, texts and other electronic messages, faxes, letters, notes, voicemail messages, recorded messages,
and any other documented or recorded communications with the above-mentioned individuals.


             INSTRUCTIONS FOR PRODUCTION OF ELECTRONICALLY STORED RECORDS

I. General
         A. Electronically stored records shall be produced in electronic form and shall include text data and image
         data held:
                 1. In your record retention systems; and/or
                 2. By your technology, data, or other service provider(s).
II. Text Data
         A. Text data relating to transactions shall be produced within a data file:
                 1. Using a delimited ASCII text data format; or
                 2. Using software that can export to a commonly readable, non-proprietary file format without loss
                 of data.
         B. Text data files relating to transactions shall include field descriptions (e.g., account number, date/time,
         description, payee/payor, check number, item identifier, amount, etc.)
III. Image Data
         A. Image data shall be produced in graphic data files in a commonly readable, non-proprietary format with
         the highest image quality maintained.
         B. Image data of items associated with transactions (e.g., cancelled checks, deposit slips, etc.) shall be:
                 1. Produced in individual graphic data files with any associated endorsements; and
                 2. Linked to corresponding text data by a unique identifier.
IV. Encryption/Authentication
         A. Electronically stored records may be transmitted in an encrypted container. Decryption keys and/or
         passwords shall be produced separately at the time the data is produced.
         B. Authentication, such as hash coding, may be set by agreement.
         C. Affidavits or certificates of authenticity for the records may be included as part of the electronic
         production.
V. Reimbursement
         A. The cost of producing financial records of certain customers may be reimbursable. See the Right to
         Financial Privacy Act, 12 U.S.C., Section 3415 and 12 C.F.R., Part 219 (Regulation S) (revised effective
         1/1/2010).

Please contact Special Agent Ryan Rickey at 702-289-6587 with any questions.


                                                                                                    Version 04/01/2010
                                                                                                               14976392.1
